Exhibit 24(b)(8)(j)(1): Form of Joinder to Participation Agreement among MFS Variable Insurance Trust, Massachusetts Financial Services Company and Voya Retirement Insurance and Annuity Company. JOINDER TO PARTICIPATION AGREEMENT AMONG MFS VARIABLE INSURANCE TRUST, MASSACHUSETTS FINANCIAL SERVICES COMPANY, AND Voya retirement insurance and annuity company THIS JOINDER TO PARTICIPATION AGREEMENT (“Joinder”) is entered into by MFS Variable Insurance Trust (“Trust I”), Massachusetts Financial Services Company, (“MFS”), Voya Retirement Insurance and Annuity Company ("Voya Retirement"), and Voya Insurance and Annuity Company ("Voya Insurance"), for the purpose of amending the Participation Agreement dated April 17, 1996 by and among Trust I, MFS, and Voya Retirement (the “Agreement”), as amended, to add Voya Insurance as a party thereto as of the date hereof. By executing this Joinder, Voya Insurance hereby agrees to be bound by all of the terms, provisions, covenants and obligations of Voya Retirement set forth in the Agreement, and hereby makes the representations and warranties of Voya Retirement set forth therein as of the date hereof. Except as expressly amended hereby, the Agreement shall continue in full force and effect and unamended. This Joinder shall remain effective until August 1, 2015 or such earlier time as the Agreement may be amended and restated. In the event the Agreement is not so amended and restated, this Joinder shall terminate and Voya Insurance shall cease to be a party to the Agreement on August 1, 2015. All obligations and liabilities incurred by Voya Insurance under the Agreement shall survive such termination until fully performed or discharged. [Signature Page Follows] IN WITNESS WHEREOF, the parties have executed this Joinder as of March , 2015. VOYA INSURANCE AND MFS VARIABLE INSURANCE TRUST, ANNUITY COMPANY on behalf of the Portfolios By its authorized officer By its authorized officer and not individually, Name: Susan S. Newton Title: Assistant Secretary MASSACHUSETTS FINANCIAL SERVICES COMPANY By its authorized officer, Robert J. Manning President and Chief Executive Officer
